Citation Nr: 1427776	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin condition, claimed as sores of the hands and face.

3.  Entitlement to service connection for neuropathy of the right upper extremity.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

5.  Entitlement to service connection for a foot condition.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for a bilateral knee condition.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A May 2007 rating decision denied service connection for a bilateral knee condition, tinnitus, bilateral hearing loss, a skin condition, a foot condition and a back condition.  A December 2009 rating decision denied service connection for neuropathy of the right upper extremity and neuropathy of the bilateral lower extremities.  The Board notes that a January 2013 rating decision granted entitlement to service connection for tinnitus.  As this is considered a full grant of the benefit sought on appeal, the issue is no longer before the Board.

The Board also notes that in the Veteran's March 2009 substantive appeal he requested a hearing at a local VA office.  In an April 2010 statement the Veteran withdrew his request for a hearing.  The Board finds that the Veteran's hearing request was withdrawn.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The issues of entitlement to service connection for a foot condition, bilateral knee condition and back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss began in service.

2.  The Veteran does not have a skin condition, neuropathy of the right upper extremity, or neuropathy of the bilateral lower extremities that began in service or can be linked to any established in-service injury, disease or event, to include presumptively.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a skin condition, neuropathy of the right upper extremity, and neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.309(e) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).       

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d),(e); 3.309(e).  The diseases that are related to herbicide exposure include chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
The Veteran has asserted that he has had bilateral hearing loss since his separation from active duty service.  

The Veteran's service treatment records show normal hearing upon separation from active duty service.  

Post-service VA treatment records show treatment for bilateral hearing loss as early as January 2005.  The Veteran reported that he had occupational noise exposure from his job at the transit authority, providing evidence against this claim.

In August 2010 the Veteran was afforded a VA audiology examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that he had "excessive exposure to airplane engine noise when picking up mail at the airport 2-3 times a day while serving in Vietnam."  He also reported that he "worked for the Transit Authority for 38 years [post-service] where he was exposed to excessive noise from machinery and the subway trains."  

After a physical examination, the Veteran diagnosed bilateral sensorineural hearing loss.  The examiner opined that "it is believed to be less likely as not (less than 50/50 probability) that [the] Veteran's hearing loss was caused by or a result of service related noise exposure/acoustic trauma."  The examiner noted that the "Veteran was found to have normal hearing bilaterally with no evidence of threshold shifts in Service at the time of his separation."  The examiner also noted that it was possible that the "Veteran's post discharge occupational noise exposure as a transit worker caused his hearing loss."  

In light of the Veteran's noise exposure in service, the Veteran will be granted the benefit of the doubt.  The claim is granted. 

The Veteran has also asserted that he has sores on his hands, feet and face due to Agent Orange exposure, and neuropathy of his right upper extremity and bilateral lower extremities.  

In order to grant service connection on a presumptive basis for exposure to Agent Orange, the Veteran must have a disease listed under 38 C.F.R. § 3.309(e).  Neuropathy and skin conditions diagnosed as folliculitis are not listed under 38 C.F.R. § 3.309(e).  The Board notes that diabetes is listed under 38 C.F.R. § 3.309(e).  Neuropathy may be service connected on a presumptive basis if it is secondary to diabetes.  However, there is no evidence indicating that the Veteran has a diagnosis of diabetes and the Veteran has not claimed to have diabetes.  

Accordingly, the Board finds that service connection is not warranted on a presumptive basis for exposure to Agent Orange.  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will proceed with a decision on the claims for service connection on a direct basis.

A review of the service treatment records shows no treatment for neuropathy.  Further, post-service treatment records show no treatment for neuropathy.

The Board finds that there is no evidence of record suggesting that the Veteran has a diagnosis of neuropathy.  As noted above, without a present disability there cannot be a valid claim for service connection.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  The Veteran has not submitted any private treatment records that document a diagnosis of neuropathy, nor has he indicated to the Board that he has received treatment at a VA facility.  The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence). 

In sum, there is no objective evidence of record indicating that the Veteran has a current diagnosis of neuropathy.  In fact, the best evidence in this case would support a finding that the Veteran, fortunately, does not have this problem at this time.  

Accordingly, the Board finds that service connection for neuropathy of the right upper extremity and bilateral lower extremities may not be awarded.  

The Veteran has a current diagnosis of a skin condition.  In December 2004 and February 2005, the Veteran was treated for "boil like lesions" that "began as small red pimples then escalate to boils."  The Veteran reported that they were itchy and occurred all over his body, most frequently on the hands and feet.  The Veteran reported that he had the red itchy spots for approximately 20 years.  The examiner diagnosed by history folliculitis or furnuculosis.  

He was also treated during active duty service for a heat rash in 1966 while stationed in San Francisco.  

However, there is no indication that the Veteran's current skin condition is related to his treatment in service for a heat rash.  In this case, the Veteran is not competent to provide testimony regarding the etiology of his skin condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran might sincerely believe that his skin condition was caused by his active duty service, the issue of whether his skin condition was caused by service falls outside the realm of common knowledge of a lay person.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, there is no evidence of a nexus between the Veteran's diagnosed skin condition and his active duty service.  

The Board acknowledges that the Veteran has asserted that he was treated in Nha Thrang, Vietnam for a skin condition.  There are no service treatment records associated with the Veteran's claims file from Vietnam.  It is important for the Veteran to understand, that even if the Board takes his statements of in-service treatment for a skin condition to be true, service connection is not warranted because there is no link between his in-service treatment and his current condition.  The best evidence of record shows that the Veteran was not treated for a skin condition until December 2004, approximately 37 years after his separation from active duty service.  The Veteran himself reported in December 2004 that he had a skin condition for approximately 20 years, thus providing evidence against the claim.  

As there is no medical evidence of record that would link the Veteran's current skin condition to any alleged skin condition that the Veteran had in service, service connection for a skin condition is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for bilateral hearing loss, neuropathy of the upper right extremity and lower bilateral extremities, and a skin condition is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letters dated in June 2006 and July 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  As the Board noted above, the Veteran alleged that he was treated for a skin condition while in Vietnam.  The service treatment records do not contain any treatment records from Vietnam.  However, as discussed above, even assuming the Veteran was treated for a skin condition in Vietnam, the Veteran's claim for service connection would fail.

The Board acknowledges that the Veteran was not provided VA examinations with regard to his claims for neuropathy and a skin condition.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, as noted above, the Veteran has not provided evidence that he has neuropathy.  Additionally, while he has not provided evidence of a current diagnosis of a skin condition and treatment for a rash in service, there is no indication that the disabilities are associated as the Veteran himself reported that his rash began approximately 17 years after his separation from service.  Thus, the VA is not obligated to provide a medical examination and opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a skin condition is denied.

Service connection for neuropathy of the upper right extremity is denied.

Service connection for neuropathy of the lower bilateral extremities is denied.


REMAND

In a July 2006 statement the Veteran reported that he was treated in the "Brooklyn VA clinic" for foot problems.  There is no indication that the RO attempted to retrieve treatment records from the Brooklyn VA medical center.  Accordingly, the Board must remand the issue of entitlement to service connection for a foot condition for further development.

The Veteran has also asserted that he constantly limps and walks improperly due to his foot condition, which has caused his knee and back conditions.  Accordingly, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Thus, adjudication regarding entitlement to service connection for a bilateral knee condition and a back condition is deferred until completion of the action directed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Treatment records from the Brooklyn VA medical center, and any other records identified by the Veteran should be obtained and added to the claims file.

2.  After conducting any other necessary development, the Veteran's claims for a foot condition, bilateral knee condition and back condition should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions that were taken on the claim, an appropriate period of time should be allowed for a response, and the claim should thereafter be returned to the Board for additional appellate review.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


